        Case
         Case1:18-cv-11071-AKH
              1:18-cv-11071-AKH Document
                                 Document155-1
                                          156 Filed
                                               Filed08/03/20
                                                     07/30/20 Page
                                                               Page12ofof20
                                                                          21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



IN RE GREENSKY SECURITIES
LITIGATION                                                   Case No. 18 Civ. 11071 (AKH)




        ORDER REGARDING THE PROTOCOL FOR PRODUCTION OF
  ELECTRONICALLY STORED INFORMATION AND HARD-COPY DOCUMENTS

        IT IS HEREBY STIPULATED AND AGREED, by and among Lead Plaintiffs Northeast

Carpenters Annuity Fund (“Northeast Carpenters”), El Paso Firemen & Policemen’s Pension

Fund (“El Paso”), and the Employees’ Retirement System of the City of Baton Rouge and Parish

of East Baton Rouge (“CPERS”) (collectively, “Lead Plaintiffs”), and Defendants

GreenSky, Inc., David Zalik, Robert Partlow, Joel Babbit, Gerald Benjamin, John Flynn, Gregg

Freishtat, Nigel Morris and Robert Sheft (the “GreenSky Defendants”), as well as Goldman

Sachs & Co. LLC, J.P. Morgan Securities LLC, Morgan Stanley & Co. LLC, Citigroup Global

Markets Inc., Credit Suisse Securities (USA) LLC, Merrill Lynch, Pierce, Fenner & Smith Inc.,

SunTrust Robinson Humphrey, Inc., Raymond James & Associates, Inc., Sandler O’Neill &

Partners, L.P., Fifth Third Securities, Inc., and Guggenheim Securities, LLC (the “Underwriter

Defendants”), each of whom individually is referred to herein as a “Party,” and collectively, the

“Parties,” that this protocol (the “Protocol”) governs the search, processing and production of

Electronically Stored Information (“ESI”) and Hard-Copy Documents during the pendency of

this litigation.

        The Parties and their attorneys do not intend by this protocol to waive their rights to the

attorney work-product privilege. The Parties preserve their attorney-client privileges and other

privileges, all of which are preserved and protected to the fullest extent provided by law, and
       Case
        Case1:18-cv-11071-AKH
             1:18-cv-11071-AKH Document
                                Document155-1
                                         156 Filed
                                              Filed08/03/20
                                                    07/30/20 Page
                                                              Page23ofof20
                                                                         21




there is no intent by this ESI Protocol, or the production of documents pursuant to this ESI

Protocol, to in any way waive or weaken these privileges. Documents produced hereunder are

fully protected and covered by any protective order entered by this Court and orders of the Court

effectuating same. The Parties do not waive any objections to the discoverability, admissibility,

or confidentiality of documents or ESI. Nothing in this Order shall be interpreted to supersede

the provisions of any protective order governing confidentiality and/or privilege entered by the

Court in this litigation, unless expressly provided for in such an order. The Parties shall comply

with this ESI Protocol to the extent reasonably feasible. A Party is not required to comply with

any aspect of this Protocol that is unreasonable or infeasible provided that it informs the other

Parties in writing at or before the time of production as to why compliance with the Protocol is

unreasonable or infeasible. In such instance, the parties will meet and confer in good faith on

reasonably feasible alternatives.

       This Order shall govern the search for, processing of, and production of ESI and of Hard-

Copy Documents after the execution of this ESI Protocol. The Parties agree to meet and confer

regarding the applicability of this ESI Protocol to productions made prior to its execution. To the

extent this ESI Protocol shall apply to productions made prior to its execution, the Parties agree

that sections 6.2 and 6.8 herein shall not apply to such productions.

       Nothing in this Order is intended to limit the Parties’ obligations under the Federal

Rules of Civil Procedure and Local Rules. To the extent any disputes arise related to the

production of ESI, and those disputes are not addressed by any of the agreements made herein,

they shall be resolved according to the Federal Rules of Civil Procedure, this Court’s Local and

Individual Rules, and other applicable orders, laws, and rules.




                                                -2-
       Case
        Case1:18-cv-11071-AKH
             1:18-cv-11071-AKH Document
                                Document155-1
                                         156 Filed
                                              Filed08/03/20
                                                    07/30/20 Page
                                                              Page34ofof20
                                                                         21




1.     DEFINITIONS

       1.1.      “Requesting Party” means and refers to the Party that serves a request for the

production of Documents.

       1.2.      “Producing Party” means and refers to the Party upon whom a request for the

production of Documents is served.

       1.3.      “Document” or “Documents” means any writing however recorded, including

handwriting, typewriting, printing, photographing, photocopying, transmitting by electronic mail

or facsimile and every other means of recording upon any tangible thing, any form of

communication or representation, including letters, words, pictures, sounds or symbols or

combinations thereof, and any record created thereby, regardless of the manner in which the

record has been stored, and also specifically includes Electronically Stored Information and

Hard-Copy Documents.

       1.4.      “Electronically stored information” or “ESI” means any Document or Documents

stored or transmitted in electronic form.

       1.5.      “Hard-Copy Document” means any Document existing in paper form at the time

of collection.

       1.6.      “Native Format” means and refers to the format of ESI in which it was generated

and/or as used by the Producing Party in the usual course of its business and in its regularly

conducted activities. For example, the Native Format of an Excel workbook is a .xls or .xslx file.

       1.7.      “Metadata” means the information associated with each Document that is

identified in Attachment A.

       1.8.      “Optical Character Recognition” or “OCR” means the process of recognizing, and

creating a file containing, visible text within an image.



                                                 -3-
          Case
           Case1:18-cv-11071-AKH
                1:18-cv-11071-AKH Document
                                   Document155-1
                                            156 Filed
                                                 Filed08/03/20
                                                       07/30/20 Page
                                                                 Page45ofof20
                                                                            21




          1.9.    “Hash Value” is a unique numerical identifier that can be assigned to a file, a

group of files or a portion of a file, based on a standard mathematical algorithm applied to the

characteristics of the text contained within the file or files.

          1.10.   “Confidentiality Designation” means the “Confidential” legend affixed to

Documents, as defined by, and subject to, the terms of the Protective Order entered in this

matter.

          1.11.   “Searchable Text” means the text extracted or generated using OCR from any

Document that allows the Document to be electronically searched.

          1.12.   “Load Files” means electronic files provided with a production set of Documents

and images used to load that production set into a Requesting Party’s Document review platform.

          1.13.   “Include” and “Including” shall be construed to mean “include but not be limited

to” and “including, but not limited to”.

          1.14.   “All” and “each” shall both be construed as all and as each.

2.        IDENTIFICATION OF RESPONSIVE DOCUMENTS

          2.1.    The Producing Party may apply electronic searches in order to identify potentially

responsive ESI. The Parties agree to meet and confer on a search protocol for such searches,

comprising, as appropriate, (a) the custodians and/or sources of ESI that are to be searched;

(b) the search terms to be applied against those custodians and/or sources; (c) the date range to

be applied against those custodians and/or sources; and (d) any other search criteria or methods

to be used to identify potentially responsive ESI. If the Parties fail to reach agreement as to the

search protocol, either Party may, but is not required to, bring the dispute to the Court for

resolution pursuant to the Court’s Individual Rules, at Paragraph 2.E, and Local Rule 37.2. A

Producing Party is not required to apply a search protocol to sources of ESI that are not

reasonably likely to contain responsive ESI.
                                                   -4-
       Case
        Case1:18-cv-11071-AKH
             1:18-cv-11071-AKH Document
                                Document155-1
                                         156 Filed
                                              Filed08/03/20
                                                    07/30/20 Page
                                                              Page56ofof20
                                                                         21




       2.2.    A Producing Party will provide reasonable “hit” counts of documents when

negotiating search terms for email searches. Nothing in this paragraph will require a Producing

Party to reveal information that constitutes attorney work product in negotiating search terms for

email searches.

       2.3.    The fact that the Parties agree to a search protocol shall not preclude a Producing

Party from reviewing potentially responsive ESI that is returned by the search protocol in order

to make final determinations as to the responsiveness of the ESI and the privilege and other

protections applicable to the ESI.

       2.4.    Where reasonable, a Producing Party may employ means other than the search

protocol in order to identify responsive Documents or ESI.

       2.5.    If a Producing Party is aware of data that is not reasonably accessible because of

undue burden or cost but is likely to contain non-duplicative, discoverable ESI, it will identify

the source from which it claims the data is not reasonably accessible to the Requesting Party.

3.     MEET & CONFER

       3.1.    The Parties will meet and confer to discuss any previously agreed-upon

methodologies to be employed in producing ESI that require modifications, or in the event either

Party wishes to employ new methodologies.

4.     PROCESSING SPECIFICATIONS FOR ESI

       4.1.    Metadata. ESI shall be processed in a manner that preserves the source native file

and relevant metadata without modification, including their existing time, date, and time-zone

metadata consistent with the requirements provided in this Order. ESI items shall be produced

with all of the metadata and coding fields set forth in Attachment A, to the extent such metadata

and coding fields exist and where reasonably feasible. This Order does not create any obligation

to create or manually code fields that are not automatically generated by the processing of the

                                                -5-
       Case
        Case1:18-cv-11071-AKH
             1:18-cv-11071-AKH Document
                                Document155-1
                                         156 Filed
                                              Filed08/03/20
                                                    07/30/20 Page
                                                              Page67ofof20
                                                                         21




ESI, or that do not exist as part of the original metadata of the Document; provided, however,

that the Producing Party must populate, where possible, the (a) BegBates, (b) EndBates, (c)

BegAttach, (d) EndAttach, (e) Custodian, (f) NativeFileLink fields, if applicable, (g) TextPath,

(h) redaction status, and (i) confidentiality designation. These fields, listed at (a)-(i) in the

immediately preceding sentence, should be populated for all produced ESI regardless of whether

the fields can be populated pursuant to an automated process, unless impracticable. To the extent

providing these metadata fields is unduly burdensome, the Parties shall meet and confer to

determine appropriate solutions.

        4.2.    De-Duplication. A Producing Party may remove Documents identified as

duplicative based on MD5 or SHA-1 hash values of the full text of the Documents at the family

level across custodians and sources. The de-duplication method(s) employed and any changes

thereto should remain consistent across each production or otherwise be discussed and agreed to

among the Parties. The Producing Party shall produce a Metadata field for all produced

Documents for which duplicate Documents were removed listing the Custodians that possessed a

duplicate Document that was removed. The Producing Party will update this field no later than

ten (10) calendar days following substantial completion of production. The above shall not

impose on a Party any obligation to produce duplicative documents.

        4.3.    E-mail Threading. The Parties are permitted to use commercially reasonable e-

mail threading tools to remove e-mails and their attachments where the contents of the e-mail

and its attachments are wholly included within another e-mail that is not removed.

        4.4.    De-NISTing. Non-user-generated files may be removed from review and

production using the list of non-user-generated files maintained by the National Institute of

Standards and Technology (NIST). Additional culling of system files based on file extension



                                                   -6-
       Case
        Case1:18-cv-11071-AKH
             1:18-cv-11071-AKH Document
                                Document155-1
                                         156 Filed
                                              Filed08/03/20
                                                    07/30/20 Page
                                                              Page78ofof20
                                                                         21




may include: WINNT, LOGS, DRVS, C++ Program File (c), C++ Builder 6 (cpp), Channel

Definition Format (cdf), Creatures Object Sources (cos), Dictionary file (dic), Executable (exe),

Hypertext Cascading Style Sheet (css), JavaScript Source Code (js), Label Pro Data File (IPD),

Office Data File (NICK), Office Profile Settings (ops), Outlook Rules Wizard File (rwz), Scrap

Object, System File (dll), temporary files (tmp), Windows Error Dump (dmp), Windows Media

Player Skin Package (wmz), Windows NT/2000 Event View Log file (evt), Python Script files

(.py, .pyc, .pud, .pyw), Program Installers.

       4.5.    Embedded Objects. Files that are embedded in other files (“Embedded Objects”),

including email inline images and Microsoft Office embedded images, need not be extracted as

separate files and treated as attachments to the parent Document provided that all content

contained in the Embedded Object is contained and/or visible within the parent Document, to the

extent it is produced.

       4.6.    Searchable Text. Text will be extracted directly from the native electronic file of

ESI unless the Document requires redaction, is an image file or is any other native electronic file

that does not contain text to extract (e.g., non-searchable PDFs), in which case Searchable Text

may be created using OCR. Extracted text will include all comments, revisions, tracked changes,

speaker’s notes and text from Documents with comments or tracked changes, and hidden

worksheets, slides, columns and rows. Extracted text from e-mails will include all header

information that would be visible if the e-mail was viewed natively including: (1) the

individuals to whom the communication was directed, (2) the author of the e-mail

communication, (3) who was copied and blind copied on such e-mail, (4) the subject line of the

e-mail, (5) the date and time of the e-mail and (6) the names of any attachments.




                                                -7-
       Case
        Case1:18-cv-11071-AKH
             1:18-cv-11071-AKH Document
                                Document155-1
                                         156 Filed
                                              Filed08/03/20
                                                    07/30/20 Page
                                                              Page89ofof20
                                                                         21




       4.7.    Exception Files. The Parties will use commercially reasonable efforts to address

Documents that present processing or production problems (including encrypted, unsupported,

and/or protected files) (“Exception Files”). A Party is not required in the first instance to

produce Exception Files it has been unable to resolve through commercially reasonable efforts,

except that, upon reasonable request, the Producing Party will undertake reasonable efforts to

locate passwords for specifically identified documents and to provide such passwords within

thirty (30) calendar days of the request. Exception Files that are attached to produced

Documents will be produced as a Bates-stamped placeholder TIFF bearing a legend indicating

the document is unable to be processed. If the Parties cannot reach agreement on the handling of

Exception Files through the meet-and-confer process, the matter may be submitted to the Court

for resolution pursuant to the Court’s Individual Rules, at Paragraph 2.E, and Local Rule 37.2.

       4.8.    Compressed Files and Encrypted Files. Compressed file types (e.g., .CAB, .GZ,

.TAR, .Z, .ZIP) shall be decompressed in a reiterative manner to ensure that a zip within a zip is

decompressed into the lowest possible compression resulting in individual files.

5.     PROCESSING SPECIFICATIONS FOR HARD-COPY DOCUMENTS

       5.1.    General. To the extent the Parties agree on the production of any Hard-Copy

Documents, such Hard-Copy Documents will be scanned as single-page TIFF images as they are

kept in the ordinary course of business. The Producing Party will treat pages that are stapled or

clipped together as a single document; otherwise the Producing Party need not attempt to identify

what pages are logically part of the same document.

       5.2.    Custodian Identification. The Producing Party will utilize reasonable best efforts

to ensure that paper records for a particular custodian or department-level custodian, which are

included in a single production, are produced in consecutive Bates stamp order, to the extent

reasonably feasible.
                                                 -8-
         Case
          Case1:18-cv-11071-AKH
                1:18-cv-11071-AKH Document
                                   Document155-1
                                            156 Filed
                                                 Filed 08/03/20
                                                       07/30/20 Page
                                                                Page 910ofof2021




         5.3.   Identification. Where a Document or group of Documents has an identification

spine, “post-it note,” or any other label, the information on the label shall be scanned and

produced to the extent practicable.

         5.4.   Hard-Copy Metadata. For any produced Hard-Copy Documents, the Producing

Party shall, to the extent the information is reasonably available, provide metadata for each

scanned document, including the: (1) beginning production number (i.e., the “Bates” number);

(2) ending production number; (3) confidentiality designation; (4) custodian; and (5) page count.

         5.5.   Searchable Text. For any produced Hard-Copy Documents, the Producing Party

shall take reasonable steps to create Searchable Text using OCR.

         5.6.   Storage. During the pendency of this litigation, the Parties shall make reasonable

efforts to preserve the originals of all Hard-Copy Documents as to which there may be issues of

legibility of all or any part of the production copy. Each party reserves the right to request to

inspect such original documents of the opposing party or Parties, which request shall not be

unreasonably denied. If such request to inspect is denied, the party may seek relief from the

Court.

6.       PRODUCTION FORMAT

         6.1.   General. Except as otherwise provided herein, the Parties will produce

Documents in B&W TIFF and Color JPG Format. Certain file types, such as spreadsheets (e.g.,

Excel, .csv), photographic images, audio/visual files (e.g., .wav, .mpeg, and .avi) shall be

produced in Native Format. A Requesting Party may request the production of Native Files of

other Documents (e.g., images) where the production of the Native File is reasonably necessary

to the Document’s comprehension or use.

         6.2.   TIFF Format. All TIFFs produced by any party in this matter will be single-page

Group IV TIFF format with 300 dpi quality with 1 bit depth or better. TIFF files will be named
                                                 -9-
      Case
       Case1:18-cv-11071-AKH
            1:18-cv-11071-AKH Document
                               Document155-1
                                        156 Filed
                                             Filed08/03/20
                                                   07/30/20 Page
                                                             Page10
                                                                  11ofof20
                                                                         21




according to the corresponding Bates-numbered images. Page size shall be 8.5 x 11 inches,

unless in the reasonable judgment of the Producing Party, a particular item requires a different

page size. All Documents that contain comments, deletions and revision marks (including the

identity of the person making the deletion or revision and the date and time thereof), speaker

notes or other user-entered data that the source application can display to the user will be

processed such that all that data is visible in the image. All TIFF images will be branded in the

lower right-hand corner with its corresponding Bates number, and in the lower left-hand corner

with its Confidentiality Designation, if any, using a consistent font type and size. If the

Requesting Party believes that a Bates number or Confidentiality Designation obscures the

content of a Document, then the Requesting Party may request that the Document be produced

with the Bates number in a different position.

       6.3.    Bates Numbering. Each TIFF image produced under this Order should be

assigned a Bates number that must: (1) be unique across the entire document production; (2)

maintain a constant length of eight numeric digits (including 0-padding) across the entire

production; (3) contain only alphanumeric characters, no special characters; and (4) be sequential

within a given Document. The Producing Party will identify the Bates number range of each

production in a cover letter or production log accompanying the production. If a Producing Party

intentionally skips a Bates number or set of Bates numbers in a production, the Producing Party

will identify and note the gap in the cover letter or production log accompanying the production.

       6.4.    Native Format. For Documents produced in Native Format, a Bates-stamped

placeholder TIFF bearing a legend indicating the document is being produced in native format

shall also be produced in the same manner as other TIFFs. Native Files shall have a file name

that includes the Bates number and Confidentiality Designation. Any Party printing the Native



                                                 -10-
      Case
       Case1:18-cv-11071-AKH
            1:18-cv-11071-AKH Document
                               Document155-1
                                        156 Filed
                                             Filed08/03/20
                                                   07/30/20 Page
                                                             Page11
                                                                  12ofof20
                                                                         21




File for use in this matter shall append and use the placeholder TIFF as a cover sheet to the

Native File at all times.

        6.5.    Load Files. Productions will include image load files in Opticon format and

Concordance format data (.dat) files with reasonably available Metadata for all Documents. All

Metadata will be produced in UTF-7 or UTF-8 with Byte Order Mark format.

        6.6.    Text Files. A single document-level text file containing the Searchable Text shall

be provided for each Document. The text file name shall be the same as the Bates number of the

first page of the Document with the Document extension “.txt” suffixed. File names shall not

have any special characters or embedded spaces. Searchable Text shall be provided in UTF-8 or

Western European (Windows) with Byte Order Mark format text. The .DAT load file shall

include a link to the corresponding text file.

        6.7.    Databases, Structured, Aggregated or Application Data. For requests in which

responsive information is contained in a database or other structured or aggregated data source or

otherwise maintained by an application, the Parties will meet and confer to determine an

appropriate format for review and production. If the Parties cannot reach agreement, the matter

may be submitted to the Court for resolution pursuant to the Court’s Individual Rules, at

Paragraph 2.E, and Local Rule 37.2.

        6.8.    Redactions. Parties may redact information that is subject to the attorney-client

privilege, work-product protection or any other protection from disclosure. Parties may also

redact information that is personally or commercially sensitive so long as that information is not

responsive to any agreed requests for production. Any redaction shall state the reason for the

redaction in the text of the redaction box, where reasonably feasible. The following Metadata




                                                 -11-
      Case
       Case1:18-cv-11071-AKH
            1:18-cv-11071-AKH Document
                               Document155-1
                                        156 Filed
                                             Filed08/03/20
                                                   07/30/20 Page
                                                             Page12
                                                                  13ofof20
                                                                         21




shall be excluded from redacted documents: Subject Line; File Name; and MD5 Hash.

Redacted Documents shall be identified as such in the Metadata.

       6.9.    Redactions of Excel and PowerPoint files. For Excel and PowerPoint type files

that are printed to TIFF for redaction and redacted, the following printing options shall be

enabled:

               Excel Print to TIFF Options

                   •   Unhide columns and rows

                   •   Unhide worksheets

                   •   Autofit columns and rows, settings to be over by columns first, and then

                       down by rows

                   •   Wrap text

                   •   Print gridlines

                   •   Do not apply Autofilter

                   •   Display headings

                   •   Display comments

               PowerPoint Print to TIFF Options

                   •   Print notes pages

                   •   Print hidden slides

                   •   Print comments

       6.10.   The Producing Party shall also make reasonable efforts to ensure that any

spreadsheets produced only as TIFF images because of redactions are formatted so as to be

legible. For redacted items which were originally ESI, all metadata fields noted in this protocol

that do not contain privileged or protected information will be provided and will include all non-


                                                 -12-
      Case
       Case1:18-cv-11071-AKH
            1:18-cv-11071-AKH Document
                               Document155-1
                                        156 Filed
                                             Filed08/03/20
                                                   07/30/20 Page
                                                             Page13
                                                                  14ofof20
                                                                         21




redacted data. A Document’s status as redacted does not relieve the Producing Party from

providing all metadata required herein that is not the subject of a claim of privilege or similar

immunity from discovery.

       6.11.   Color. The Parties will produce black and white Documents in B&W TIFF

format, and color Documents in Color JPG format, where reasonably feasible. To the extent any

color Documents are produced in black and white, upon reasonable request, the Producing Party

will produce additional Documents in color on an as-needed basis to assist with readability.

       6.12.   Parent-Child Relationships. Parent-child relationships (the association between

an attachment and its parent Document or between embedded Documents and their parent) will

be preserved through the production of an appropriate Metadata field. Parent-child relationships

shall also be preserved by assigning sequential Bates numbers to all items within the parent-child

group, where reasonably feasible.

       6.13.   Family Groups. A Document and all other Documents in its attachment range, e-

mails with attachments and files with extracted embedded OLE Documents all constitute family

groups. Attachments that are wholly privileged may be excluded from production provided that

a slipsheet with the placeholder “Document Withheld as Privileged” is produced.

       6.14.   Production Media. The Producing Party will use the appropriate electronic media

(CD, DVD, secure FTP or other secure file transfer utility, hard drive or other mutually agreeable

media) for its production, and will use high-capacity media to minimize associated overhead.

Electronic delivery via secure FTP or other secure file transfer utility shall be preferred, and the

Producing Party will notify the Requesting Party in cases of non-electronic delivery of any

productions. The Producing Party will label any physical media with the Producing Party, media

volume name and Bates number range.



                                                -13-
      Case
       Case1:18-cv-11071-AKH
            1:18-cv-11071-AKH Document
                               Document155-1
                                        156 Filed
                                             Filed08/03/20
                                                   07/30/20 Page
                                                             Page14
                                                                  15ofof20
                                                                         21




7.     PRIVILEGE LOG

       7.1.    The Producing Party will provide the Requesting Party with a log of the

Documents fully withheld for privilege containing information sufficient to enable the

Requesting Party to evaluate the claims made, including the following information to the extent

reasonably available: Document Number, Custodian, Author/Sender, Recipient, CC Recipient,

BCC Recipient, Date, Basis for Withholding (e.g., Attorney-Client Communication) and

Document Description. The Producing Party will provide a privilege log no later than thirty (30)

calendar days following substantial completion of document discovery, and supplement that

privilege log as necessary thereafter. After the substantial completion of document discovery,

any supplement of the privilege log shall be completed within fourteen (14) calendar days of the

relevant production, where reasonably feasible.

       7.2.    The same Document Description may be used for multiple Documents (i.e., a

categorical description) so long as the Producing Party has, in good faith, evaluated the

Document to ensure the Document Description accurately reflects the contents of the Document

and is sufficient for the Receiving Party to fairly evaluate the claim of privilege or immunity.

       7.3.    A single Document containing multiple e-mails in an e-mail chain may be logged

as a single entry; however, upon reasonable request for specific documents, the Producing Party

shall provide information identifying each e-mail in the chain separately. A Document family

(e.g., e-mail and attachments) may be logged as a single entry so long as the log entry references

the attachment(s) and accurately describes both the e-mail and its responsive attachment(s).

       7.4.    If any member of a family group is produced, all members of that group must also

be produced, logged as privileged, or slip-sheeted as non-responsive, and no such member shall

be withheld from production as a duplicate.



                                                -14-
      Case
       Case1:18-cv-11071-AKH
            1:18-cv-11071-AKH Document
                               Document155-1
                                        156 Filed
                                             Filed08/03/20
                                                   07/30/20 Page
                                                             Page15
                                                                  16ofof20
                                                                         21




       7.5.      The Parties are not required to log privileged Documents created after the

initiation of litigation in this matter on November 12, 2018.

8.     THIRD-PARTY DOCUMENTS AND ESI

       8.1.      A Party that issues a subpoena upon any third party (“Issuing Party”) after the

execution of this ESI Protocol shall include a copy of this ESI Protocol and any protective order

agreed and/or entered in this litigation with the subpoena and state that the Parties in this

litigation have requested that third parties produce documents in accordance with the

specifications set forth herein.

       8.2.      The Issuing Party shall request that third parties produce the same documents to

all Parties simultaneously. In the event that the third party fails to do so (as indicated by, among

other means, failing to address both Parties in its production cover letter), the Issuing Party shall

produce a copy to all other Parties of any documents and ESI (including any metadata) obtained

under subpoena to a third party in the same form and format as produced by that third party

within three (3) business days of receipt from the third party, and may not use those documents

in this Action until such production has been made.

       8.3.      If a third-party production is not Bates-stamped, the Issuing Party will endorse its

production with unique Bates prefixes and numbering scheme prior to reproducing them to all

other Parties.

       8.4.      Nothing herein shall impact third-party productions made prior to the execution of

this ESI Protocol.

9.     GENERAL PROVISIONS

       9.1.      Any practice or procedure set forth herein may be varied by agreement of the

Parties, which will be confirmed in writing, or by order of the Court.



                                                 -15-
      Case
       Case1:18-cv-11071-AKH
            1:18-cv-11071-AKH Document
                               Document155-1
                                        156 Filed
                                             Filed08/03/20
                                                   07/30/20 Page
                                                             Page16
                                                                  17ofof20
                                                                         21




       9.2.    The Parties will meet and confer to resolve any dispute regarding the application

of this Protocol before seeking Court intervention.




                                               -16-
      Case
       Case1:18-cv-11071-AKH
            1:18-cv-11071-AKH Document
                               Document155-1
                                        156 Filed
                                             Filed08/03/20
                                                   07/30/20 Page
                                                             Page17
                                                                  18ofof20
                                                                         21




Dated: July 30, 2020

COHEN MILSTEIN SELLERS & TOLL PLLC                    CRAVATH SWAINE & MOORE LLP

 /s/ Steven J. Toll                                   /s/ Karin A. DeMasi
 Steven J. Toll (admitted pro hac vice)               Karin A. DeMasi
 S. Douglas Bunch (SB-3028)                           Lauren Roberta Kennedy
 1100 New York Avenue, N.W.  Fifth Floor             Worldwide Plaza
 Washington, D.C. 20005                               825 Eighth Avenue
 Tel.: (202) 408-4600                                 New York, NY 10019
 Fax: (202) 408-4699                                  Tel: (212) 474-1059
 stoll@cohenmilstein.com                              Fax: (212) 474-3700
 dbunch@cohenmilstein.com                             kdemasi@cravath.com

 Alice Buttrick (5444120)                             Attorneys for the GreenSky Defendants
 Jessica (Ji Eun) Kim (5326129)
 88 Pine Street  14th Floor                          SUSMAN GODFREY LLP
 New York, NY 10005
 Tel.: (212) 838-7797                                 /s/ Shawn J. Rabin
 Fax: (212) 838-7745                                  Shawn J. Rabin
 abuttrick@cohenmilstein.com                          Ari Ruben
 jekim@cohenmilstein.com                              1301 Avenue of the Americas
                                                      New York, NY 10019
 Manuel J. Dominguez                                  Tel: (212) 336-8330
 2925 PGA Boulevard, Suite 200                        Fax: (212) 336-8340
 Palm Beach Gardens, FL 33410                         srabin@susmangodfrey.com
 Tel.: (561) 515-1400
 Fax: (561) 515-1401                                  Attorneys for Defendants Robert Sheft, Joel
 jdominguez@cohenmilstein.com                         Babbit, Gregg Freishtat, John Flynn and
                                                      Nigel Morris
SCOTT + SCOTT ATTORNEYS AT LAW LLP
                                                      WILLKIE FARR & GALLAGHER LLP
 /s/ Max Schwartz
 Max Schwartz (MS-2517)                               /s/ Todd G. Cosenza
 Tom Laughlin (TL-8888)                               Todd G. Cosenza
 230 Park Avenue, 17th Floor                          787 Seventh Avenue
 New York, NY 10169                                   New York, NY 10019
 Tel.: (212) 223-6444                                 Tel.: (212) 728-8000
 Fax: (212) 223-6334                                  Fax: (212) 728-9677
 mschwartz@scott-scott.com                            tcosenza@willkie.com
 tlaughlin@scott-scott.com
                                                      Attorneys for the Underwriter Defendants
 Attorneys for Lead Plaintiffs Northeast Carpenters
 Annuity Fund, El Paso Firemen & Policemen’s
 Pension Fund, and the Employees’ Retirement
 System of the City of Baton Rouge and Parish
 of East Baton Rouge
                                             -17-
     Case
      Case1:18-cv-11071-AKH
           1:18-cv-11071-AKH Document
                              Document155-1
                                       156 Filed
                                            Filed08/03/20
                                                  07/30/20 Page
                                                            Page18
                                                                 19ofof20
                                                                        21




SO ORDERED:


Dated: August 3, 2020
      New York, New York
                                         Alvin K. Hellerstein /s/
                                      ________________________________________
                                      THE HONORABLE ALVIN K. HELLERSTEIN
                                                UNITED STATES DISTRICT JUDGE




                                     -18-
      Case
       Case1:18-cv-11071-AKH
            1:18-cv-11071-AKH Document
                               Document155-1
                                        156 Filed
                                             Filed08/03/20
                                                   07/30/20 Page
                                                             Page19
                                                                  20ofof20
                                                                         21




                                ATTACHMENT A

              Field                             Definition                    Doc Type
CUSTODIAN                        Name of person from where                   All
                                 Documents/files were collected or, in
                                 the case of non-human sources, a short
                                 description of that source (e.g., “Shared
                                 Drive”).
ALL_CUSTODIANS                   The Custodian value of the Document         All
                                 as well as the Custodian value for all
                                 copies of the Document that were
                                 removed as a result of de-duplication.
BEGBATES                         Beginning Bates Number (production          All
                                 number)
ENDBATES                         Ending Bates Number (production             All
                                 number)
BEGATTACH                        First Bates number of family range (i.e.,   All
                                 Bates number of the first page of the
                                 parent Document)
ENDATTACH                        Last Bates number of family range (i.e.,    All
                                 Bates number of the last page of the last
                                 attachment or, if no attachments, the
                                 Document itself)
PAGE COUNT                       Number of pages in the Document             All
NATIVE FILE LINK                 The file path for Documents provided in All
                                 Native Format
TEXTPATH                         File path for OCR or Extracted Text         All
                                 files
FOLDER                           Folder location of the e-mail within the    E-mail
                                 PST/OST
PARENT DATE                      Date of the Parent Document
                                 (mm/dd/yyyy hh:mm:ss AM)
FROM                             Sender                                      E-mail
TO                               Recipient                                   E-mail
CC                               Additional Recipients                       E-mail
BCC                              Blind Additional Recipients                 E-mail
SUBJECT                          Subject line of e-mail                      E-mail
    Case
     Case1:18-cv-11071-AKH
          1:18-cv-11071-AKH Document
                             Document155-1
                                      156 Filed
                                           Filed08/03/20
                                                 07/30/20 Page
                                                           Page20
                                                                21ofof20
                                                                       21




             Field                            Definition                    Doc Type
DATESENT                       Date Sent (mm/dd/yyyy hh:mm:ss AM)          E-mail
DATERCVD                       Date Received (mm/dd/yyyy hh:mm:ss          E-mail
                               AM)
HASHVALUE                      Hash value (e.g., MD5 or SHA-1)             All
FILENAME                       Original file name at the point of          E-Document
                               collection
FILESIZE                       Size (in kilobytes) of the source native    E-Document
                               file
TITLE                          Any value populated in the Title field of   E-Document
                               the source file metadata or item
                               properties.
AUTHOR                         Creator of a Document                       E-Document
DATE CREATED                   Creation Date (mm/dd/yyyy hh:mm:ss          E-Document
                               AM)
MODIFIEDBY                     Person who last modified or saved the       E-Document
                               item, as populated in the metadata or
                               document properties of the native file.
LASTMODDATE                    Date the item was last modified             E-Document
                               (mm/dd/yyyy hh:mm:ss AM)
DOCUMENT TYPE                  Descriptor for the type of Document:        All
                               “E-Document” for electronic
                               Documents not attached to e-mails; “E-
                               mail” for all e-mails; “E-attachment”
                               for files that were attachments to e-
                               mails; and “Hard Copy” for Hard-Copy
                               Documents.
REDACTED                       “Yes” for redacted Documents; “No”          All
                               for un-redacted Documents.
PRODVOL                        Name of media that data was produced        All
                               on.
CONFIDENTIALITY                Confidentiality level if assigned           All
                               pursuant to any applicable Protective
                               Order or stipulation.
TIMEZONE                       Time zone of data used during               All
                               processing of data.
SOURCEPARTY                    Name of Party producing the item.           All



                                      -2-
